On December 11, 1998, the Board of Commissioners on Grievances and Discipline certified the complaint against respondent, Steven C. Wilson, a.k.a. Steven Clark Wilson, Attorney Registration No. 0032952, to the court pursuant to Gov.Bar R. V(7)(D). On January 21, 1999, respondent filed a motion to vacate certification and to remand the cause to the hearing panel for further proceedings. On January 29,1999, relator filed a response. Upon consideration thereof,
IT IS ORDERED AND ADJUDGED by this court that respondent’s motion to remand be, and hereby is, granted, and that this matter be remanded to the Board of Commissioners on Grievances and Discipline panel for an immediate evidentiary hearing on respondent’s mental health and to rule on the merits of the underlying case.
IT IS FURTHER ORDERED, sua sponte, that all documents filed with this court in this case shall meet the filing requirements set forth in the Rules of Practice of the Supreme Court of Ohio, including requirements as to form, number, and timeliness of filings.
IT IS FURTHER ORDERED, sua sponte, that service shall be deemed made on respondent by sending this order, and all other orders in this case, by certified mail to the most recent address respondent has given to the Attorney Registration Office.